DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 16/527,373 filed 7/31/19.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 260986, filed 08/05/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 260986 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim 

Claim Objections
Claim(s) 18 & 20 is/are objected to because of the following informalities:  claim 18 should depends on claim 11 instead of claim 10.  For the purpose of Examining, the Examiner will treat claims 18 & 20 depend on claim 11.  Appropriate correction is required.

Claim(s) 2 & 12 is/are unclear to the examiner; what does it mean by stating “using the classifier to select additional ones of the corresponding blocks”?  The Examiner is not entirely sure the condition for “select additional one of the blocks”?  based on what?  How could the classifier know which one to select?  Please clarify
Claim(s) 5 & 15 is/are unclear to the examiner; what does it mean by stating “using the classifier, computing respective levels of confidence for the candidate blocks being associated with the action type of the action”?  The Examiner is not entirely sure how to compute the “level of confidence”?  based on what factor?  values?  Please clarify
Claim(s) 7 & 17 is/are unclear to the examiner; what does it mean by stating “add the other candidate blocks, with respective labels indicating that the other candidate blocks do not correspond to any of the actions, to the training set”?  The Examiner is not 
Claim(s) 9 & 19 is/are unclear to the examiner; what does it mean by stating “computing, for a subgroup of the actions that are of the unique action type, respective estimated communication delays, by, for each action in the subgroup: 
identifying a block whose earliest receipt time follows the action time of the action and is closest to the action time of the action, relative to the other blocks, and 
computing the estimated communication delay for the action, by subtracting the action time of the action from the earliest receipt time of the identified block, computing a median of the estimated communication delays, and adding the median to the respective action times of the subgroup”?  The Examiner is not entirely sure what is a purpose of computing the “estimated communication delays” and “median of the estimated communication delays”?  how is that change any function of claim 1 limitations?  Please clarify
Claim(s) 10 & 20 is/are unclear to the examiner; what does it mean by stating “select a best-performing one of the multiple classifiers for use”?  The Examiner is not entirely sure how to determine “best performing”?  based on what factor?  please clarify

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir, U.S. Patent/Pub. No. 2018/0109542 A1 in view of Jin, U.S. Patent/Pub. No. 2014/0321290 A1.
As to claim 1, Katzir teaches a system, comprising: 
a communication interface; and 
a processor, configured to: 
using the communication interface, obtain a network-traffic report that specifies properties of a plurality of packets that were exchanged, while the series of actions were performed, between the application and a server for the application, the properties including respective receipt times at which the packets were received while en route between the application and the server (Katzir, page 5, paragraph 55; i.e., [0055] (a) The processor may compare the duration of time between the unencrypted block and the encrypted block to a particular threshold. In this context, the duration of time between two blocks may refer to any one or more of (i) the
difference between the respective times at which the respective first packets of the blocks were sent, (ii) the difference between the respective times at which the respective last packets of the blocks were sent, (iii) the difference between
the respective times at which the respective first packets of the blocks were received, (iv) the difference between the respective times at which the respective last packets of the blocks were received), 
based on the receipt times, define multiple non-overlapping blocks of consecutive ones of the packets (Katzir, figure 2), 
identify a correspondence between the actions and respective corresponding ones of the blocks, by correlating between times (Katzir, page 4, paragraph 52; i.e., [0052] To separate the communication into blocks, the processor typically looks for periods of "quiet time" that are sufficiently long such as to indicate a lull in user activity. That is, the separation into blocks is based on the respective durations of time between successive pairs of the blocks being greater than a threshold), and 
based on the identified correspondence, train a classifier to associate other blocks of packets with respective ones of the action types based on the properties of the other blocks (Katzir, page 3, paragraph 44; i.e., [0044] The machine-learning algorithm thus learns a classifier 68, which is capable of “classifying," i.e., labeling, encrypted traffic exchanged with the application, based on the relevant features of the encrypted traffic. Subsequently, processor 66 (or another processor) may use the classifier to label encrypted traffic, i.e., deduce the types of user actions in response to which the encrypted traffic was generated).

However, Jin teaches the limitation wherein obtain a user-action log that specifies (i) a series of actions, of respective action types, performed using an application, and (ii) respective action times at which the actions were performed (Jin, page 1, paragraph 8-9; i.e., [0008] machine learning classifier that is to identify network traffic types of packets flowing through a network; [0009] The agents may generate agent logs containing the network flow information and may communicate the agent logs to a classification server at various intervals of time. The classification server may also access flow features of packet flows and may correlate the flow features to the application names); correlating between the action times and the receipt times (Jin, page 2, paragraph 28; i.e., [0028] The
agents 132a-132n may also generate and communicate the agent logs to the classification server 110 at predetermined intervals of time, for instance, every 10 minutes, every 20 minutes, etc., through the access point).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir to substitute agent logs with multiple intervals of time from Jin for duration of time between blocks from Katzir to quickly learn and changing traffic patterns for the growth of resource demands
As to claim 2, Katzir-Jin teaches the system as recited in claim 1.  But Katzir failed to teach the claim limitation wherein the processor is configured to identify the correspondence and train the classifier by iteratively (i) using the classifier to select additional ones of the corresponding blocks, and augmenting a training set with the additional corresponding blocks, and (ii) using the augmented training set, retraining the classifier.
However, Jin teaches the limitation wherein the processor is configured to identify the correspondence and train the classifier by iteratively (i) using the classifier to select additional ones of the corresponding blocks (Jin, page 5, paragraph 65; i.e., [0065] blocks 422 and 424 may be iterated over a number of times until the accuracy and/or confidence level of the prediction of the application name meets or exceeds the prediction threshold), and augmenting a training set with the additional corresponding blocks, and (ii) using the augmented training set, retraining the classifier (Jin, page 5, paragraph 67; i.e., [0067] In one regard, the periodic re-training of the classifier helps detect and train the classifier with any network traffic pattern changes in the applications running on the client devices).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir to substitute agent logs with multiple intervals of time from Jin for duration of time between blocks from Katzir to quickly learn and changing traffic patterns for the growth of resource demands
As to claim 3, Katzir-Jin teaches the system as recited in claim 2, wherein the processor is configured to select the additional ones of the corresponding blocks by, for each action in a subset of the actions that do not yet belong to the training set: 
identifying one or more candidate blocks whose respective earliest receipt times correspond to the action time of the action (Katzir, page 1, paragraph 14; i.e., [0014] correspondence between the encrypted blocks and the unencrypted blocks by comparing respective durations of the encrypted blocks to respective durations of the unencrypted blocks), and 
using the classifier to select one of the candidate blocks as the block that corresponds to the action (Katzir, page 5, paragraph 55; i.e., 0055] (a) The processor may compare the duration of time between the unencrypted block and the encrypted block to a particular threshold. In this context, the duration of time between two blocks may refer to any one or more of (i) the difference between the respective times at which the respective first packets of the blocks were sent, (ii) the difference between the respective times at which the respective last packets of the blocks were sent, (iii) the difference between the respective times at which the respective first packets of the blocks were received, (iv) the difference between the respective times at which the respective last packets of the blocks were received).
As to claim 4, Katzir-Jin teaches the system as recited in claim 3, wherein the processor is configured to identify the candidate blocks by: 
defining a window of time that includes the action time of the action (Katzir, page 5, paragraph 55; i.e., 0055] (a) The processor may compare the duration of time between the unencrypted block and the encrypted block to a particular threshold. In this context, the duration of time between two blocks may refer to any one or more of (i) the difference between the respective times at which the respective first packets of the blocks were sent, (ii) the difference between the respective times at which the respective last packets of the blocks were sent, (iii) the difference between the respective times at which the respective first packets of the blocks were received, (iv) the difference between the respective times at which the respective last packets of the blocks were received), and 
identifying the candidate blocks in response to the candidate blocks beginning in the window of time (Katzir, page 4, paragraph 52; i.e., [0052] To separate the communication into blocks, the processor typically looks for periods of "quiet time" that are sufficiently long such as to indicate a lull in user activity. That is, the separation into blocks is based on the respective durations of time between successive pairs of the blocks being greater than a threshold).
As to claim 5, Katzir-Jin teaches the system as recited in claim 3.  But Katzir failed to teach the claim limitation wherein the processor is configured to use the classifier to select one of the candidate blocks by: using the classifier, computing respective levels of confidence for the candidate blocks being associated with the action type of the action, and selecting the candidate block whose level of confidence is highest, relative to the other candidate blocks.
However, Jin teaches the limitation wherein using the classifier, computing respective levels of confidence for the candidate blocks being associated with the action type of the action (Jin, page 5, paragraph 63-64; i.e., [0063] The confidence level may be a measure regarding a confidence measure of whether a flow sample belongs to each of a plurality of application names. According to an example, a learning algorithm maybe used to obtain confidence values of a flow sample belonging to each application name; [0064] The confidence values may be obtained, for instance, through use of the k-nearest neighbor algorithm to identify "k" closest flows from training data); selecting the candidate block whose level of confidence is highest, relative to the other candidate blocks (Jin, page 5, paragraph 65; i.e., [0065] the classifier implementing module 214 or another network device that includes the classifier, may classify the packet flows in multiple stages starting with a relatively small number of packets and working up to increasing numbers of packets until the prediction accuracy threshold is reached).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir to substitute agent logs with multiple intervals of time from Jin for duration of time between blocks from Katzir to quickly learn and changing traffic patterns for the growth of resource demands (Jin, page 1, paragraph 1).
As to claim 6, Katzir-Jin teaches the system as recited in claim 5.  But Katzir failed to teach the claim limitation wherein the processor is configured to select the candidate block whose level of confidence is highest provided that the highest level of confidence is greater than a level-of-confidence threshold, and wherein the processor is further configured to iteratively lower the level-of-confidence threshold when iteratively augmenting the training set.
select the candidate block whose level of confidence is highest provided that the highest level of confidence is greater than a level-of-confidence threshold, and wherein the processor is further configured to iteratively lower the level-of-confidence threshold when iteratively augmenting the training set (Jin, page 5, paragraph 65; i.e., [0065] blocks 422 and 424 may be iterated over a number of times until the accuracy and/or confidence level of the prediction of the application name meets or exceeds the prediction threshold; the classifier implementing module 214 or another network device that includes the classifier, may classify the packet flows in multiple stages starting with a relatively small number of packets and working up to increasing numbers of packets until the prediction accuracy threshold is reached).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir to substitute agent logs with multiple intervals of time from Jin for duration of time between blocks from Katzir to quickly learn and changing traffic patterns for the growth of resource demands (Jin, page 1, paragraph 1).
As to claim 7, Katzir-Jin teaches the system as recited in claim 5, wherein the processor is further configured to add the other candidate blocks, with respective labels indicating that the other candidate blocks do not correspond to any of the actions, to the training set (Katzir, page 6, paragraph 66; i.e., [0066] To perform such labeling, the processor first utilizes unsupervised learning techniques (e.g., the k-means algorithm) to cluster the blocks of encrypted communication, based on any suitable features of the blocks, such as communication patterns exhibited by the blocks).
As to claim 10, Katzir-Jin teaches the system as recited in claim 1.  But Katzir failed to teach the claim limitation wherein the processor is further configured to: 
repeatedly define the blocks based on different respective sets of packet-aggregation rules, such that multiple classifiers are trained for the different respective sets of packet-aggregation rules, and select a best-performing one of the multiple classifiers for use.
However, Jin teaches the limitation wherein repeatedly define the blocks based on different respective sets of packet-aggregation rules, such that multiple classifiers are trained for the different respective sets of packet-aggregation rules (Jin, page 5, paragraph 65; i.e., [0065] blocks 422 and 424 may be iterated over a number of times until the accuracy and/or confidence level of the prediction of the application name meets or exceeds the prediction threshold; the classifier implementing module 214 or another network device that includes the classifier, may classify the packet flows in multiple stages starting with a relatively small number of packets and working up to increasing numbers of packets until the prediction accuracy threshold is reached); and select a best-performing one of the multiple classifiers for use (Jin, page 1, paragraph 11; i.e., [0011] the application name may be identified as early as possible using a relatively small amount of information from the flow features, such as the top few packet sizes, minimum/maximum/mean packet size of the top few packets).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir to substitute agent logs with multiple intervals of time from Jin for duration of time between blocks from Katzir to quickly learn and changing traffic patterns for the growth of resource demands (Jin, page 1, paragraph 1).

Claim(s) 11-17 & 20 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1-7 & 10.  Therefore, claim(s) 11-17 & 20  is/are also rejected for similar reasons set forth in claim(s) 1-7 & 10.


Claim(s) 8 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katzir, U.S. Patent/Pub. No. 2018/0109542 A1 in view of Jin, U.S. Patent/Pub. No. 2014/0321290 A1, and further in view of Luo, U.S. Pub. No. 2019/0145765 A1.
As to claim 8, Katzir-Jin teaches the system as recited in claim 1.  But Katzir-Jin failed to teach the claim limitation wherein the processor is further configured to, prior to identifying the correspondence between the actions and the respective corresponding ones of the blocks, inflate the action times.
However, Luo teaches the limitation wherein the processor is further configured to, prior to identifying the correspondence between the actions and the respective corresponding ones of the blocks, inflate the action times (Luo, page 5, paragraph 58; i.e., [0058] the object detection computing system can increase a duration of the subsequent plurality of time intervals used to determine the subsequent predicted position, the subsequent predicted shape, or the subsequent predicted orientation respectively. For example, when the magnitude of the position offset is large, the object detection computing system can increase the plurality of time intervals).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Katzir-Jin to substitute frequency values from Luo for duration of time between blocks from Katzir-Jin to detecting objects can be lacking in terms of the rapidity, precision, or accuracy of detection (Luo, page 1, paragraph 3).

Claim(s) 18 is/are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 8.  Therefore, claim(s) 18 is/are also rejected for similar reasons set forth in claim(s) 8.

Allowable Subject Matter
Claim(s) 9 & 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification filed on 7/31/19, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
obtain a user-action log that specifies (i) a series of actions, of respective action types, performed using an application, and (ii) respective action times at which the actions were performed; obtain a network-traffic report that specifies properties of a plurality of packets that were exchanged, while the series of actions were performed, between the application and a server, the properties including respective receipt times at which the packets were received while en route between the application and the server; based on the receipt times, define multiple non-overlapping blocks of consecutive ones of the packets; identify a correspondence between the actions and respective corresponding ones of the blocks, by correlating between the action times and the receipt times; and based on the identified correspondence, train a classifier to associate other blocks of packets with respective ones of the action types corresponding to the properties of the other blocks; wherein prior to identifying the correspondence between the actions and the respective corresponding ones of the blocks, inflate the action times; wherein the processor is configured to inflate the action times by, for each unique action type: computing, for a subgroup of the actions that are of the unique action type, respective estimated communication delays, by, for each action in the subgroup: identifying a block whose earliest receipt time follows the action time of the action and is closest to the action time of the action, relative to the other blocks, and computing the estimated communication delay for the action, by subtracting the action time of the action from the earliest receipt time of the identified block, computing a median of the estimated communication delays, and adding the median to the respective action times of the subgroup”.  Claim(s) 9 & 19 is/are object to be allowed because of the combination of other limitation(s) and the limitation listed above.

Listing of Relevant Arts
Yan, U.S. Patent/Pub. No. US 20110289025 A1  discloses training data using different rules.
Rogynskyy, U.S. Patent/Pub. No. 2019/0361866 A1 discloses timestamp of each the electronic activities.
Milanese, U.S. Patent/Pub. No. 2019/0361866 A1 discloses estimates corresponding expected response times for serving operation requests.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUONG NGUYEN/Primary Examiner, Art Unit 2449